        Case 5:19-cv-00386-MTT Document 35 Filed 08/11/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION

STEPHANIE WRIGHT,                                *

                    Plaintiff,                   *
v.                                                   Case No. 5:19-cv-00386-MTT
                                                 *
GEORGIA DEPARTMENT OF PUBLIC
HEALTH, et al.,                                  *

                  Defendants.                    *
___________________________________

                                        JUDGMENT

      Pursuant to this Court’s Order dated August 11, 2021, and for the reasons stated therein,

JUDGMENT is hereby entered in favor of Defendants.

       This 11th day of August, 2021.

                                           David W. Bunt, Clerk


                                           s/ Vanessa Siaca, Deputy Clerk
